—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
During his employment as a security guard for a client of the employer, claimant was instructed that he was not to enter a secured inner office in the building to which he was assigned without prior authorization. Despite this instruction and without authorization, claimant entered the secured area through a window after he became cold, believing that the secured area would offer him greater warmth than the guard area to which he was then assigned. Claimant was thereafter discharged from his employment for misconduct. We find that substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost his employment under disqualifying circumstances and, accordingly, affirm. Refusal to follow a reasonable instruction of an employer constitutes misconduct (see, Matter of Felton [Hudacs], 201 AD2d 821). Claimant’s explanation for disregarding his employer’s instructions presented a credibility issue which the Board was free to resolve against him (see, Matter of Kessler [Hudacs], 192 AD2d 1008).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.